DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 9/23/2022.
Amendment to claims 11 and 12 acknowledged and accepted, the 112(f) Claim Interpretation has been withdrawn.

Response to Remarks/Amendment
Applicant's remarks in an amendment filed 9/23/2022, have been fully considered but they are not persuasive.  While the applicant argues the 102 rejection in light of Lee (see page 9, applicant’s remarks), that argument is not persuasive.  Applicant asserts, “Lee cannot be relied upon in the manner the Office asserted. Because Lee describes NSSAI and S-NSSAI that correspond to user equipment (UE) not a current user of the UE.”  Examiner respectfully disagrees.  Lee discloses slice differentiator may include at least one of a registration area in which the user equipment is located, subscription of the user equipment, quality of service (QoS) attributes of the plurality of network slice instances requested, and a user terminal characteristic, paras. 0010, 0076.  One of ordinary skill in the art would readily recognize that Lee discloses current user as implied based on current access of UE to than provide the selected network.  In view of the above disclosure, applicant’s attempt to overcome the rejection is deemed not persuasive, the rejection has been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 11-13, 17-18, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee et al (hereinafter Lee) (US 2017/0303259).
	Regarding claims 1, 11, Lee discloses a network slice selection method (method and apparatus using network slicing that may select a network slice instance and a network function instance corresponding to a network service requested from a user equipment, the network slice that includes at least one network function having a predetermined capability and characteristic to the user equipment), wherein the method comprises: 
	obtaining, by a first network device (initial access and mobility management function (AMF), fig. 5; see para. 0123, 0143)), user characteristic information of a current user of a first terminal (slice differentiator may include at least one of a registration area in which the user equipment is located, subscription of the user equipment, quality of service (QoS) attributes of the plurality of network slice instances requested, and a user terminal characteristic, paras. 0010, 0076.  Additionally, UE may send the registration request to the AMF with one of default NSSAI, configured NSSAI, and accepted NSSAI through a RAN, para. 0123), 
wherein the user characteristic information comprises one or more pieces of single network slice selection assistance information S-NSSAI corresponding to the current user (NSSAI may be used to select an AMF and a set of network slice instances, whereas the S-NSSAI may be used to select a specific network slice instance) (para. 0113); and 
	determining, by the first network device based on the user characteristic information, allowed NSSAI corresponding to the first terminal (UE is allowed to access subscription data including information about a network slice instance), wherein the allowed NSSAI comprises the one or more pieces of S-NSSAI (subscription data may include a plurality of pieces of S-NSSAI that the UE is allowed to use) (paras. 0107, 0126, 0127); or 
	when the first network device does not support serving a network slice indicated in the one or more pieces of S-NSSAI (that is, network may individually reject (not support) an S-NSSAI provided by the UE in the Requested NSSAI with a rejection cause) (para. 0283), determining, by the first network device based on the one or more pieces of S-NSSAI, a second network device that supports serving the network slice indicated in the one or more pieces of S-NSSAI (at a first instance when the network  system determines that the UE needs to be served by another Access Mobility Function (AMF), upon receiving the initial registration request needs to redirect the initial registration request to a target AMF through the RAN or through direct signaling, a redirection message sent from the AMF through the RAN may include information about the target AMF to serve the UE.  When the network system determines to redirect the UE due to the NSSAI change, the network system may send, to the UE, (a) updated/new NSSAI using a registration update required procedure and (b) an indication for the UE to initiate a registration update procedure with the updated/new NSSAI, the AMF may select a session Management Function (SMF) in a network slice instance based on S-NSSAI.  Lee further discloses that in case the network decides that the UE should be served by a different AMF based on Network Slice(s) aspects, then the AMF that first received the Registration Request shall redirect the Registration request to another AMF via the RAN … include information for selection of a new AMF to serve the UE) (paras. 0110, 0143, 0144, 0145, 0293-0296).  Lee further discloses communication apparatus (transceiver, apparatus 1100) (para. 0047; fig. 11) and processing module (processor 1120; fig. 11) perform the desired operations (para. 0189, 0190).
	Regarding claims 2, 12, Lee discloses sending, by the first network device, the allowed NSSAI to the first terminal, wherein the allowed NSSAI is used to indicate one or more network slices that the first terminal is allowed to access (UE subscription data may include information about a network slice instance that the UE is allowed to access. Information within the UE subscription data may include a plurality of pieces of S-NSSAI that the UE is allowed to use) (paras. 0080, 0107, 0133-0136).  
	Regarding claims 3, 13, Lee discloses sending, by the first network device, a first message to the first terminal, wherein the first message is used to request a user identifier of the current user of the first terminal (UE may send the registration request to the AMF with one of default NSSAI, configured NSSAI, and accepted NSSAI through a RAN (paras. 0123; 0280, 0282)
receiving, by the first network device, the user identifier from the first terminal (paras. 0134-0136); and 
obtaining, by the first network device, user characteristic information of the current user of the first terminal based on the user identifier (the UE shall provide to the network in RRC and NAS layer a Requested NSSAI containing the S-NSSAI(s) corresponding to the slice(s) to which the UE wishes to register, in addition to the Temporary User ID if one was assigned to the UE) (paras. 0272, 0280, 0281, 0282).  
	Regarding claims 7, 17, Lee discloses obtaining, by the first network device, subscription data of the first terminal from the database network element, wherein the subscription data comprises second indication information, and the second indication information is used to indicate that the first terminal has the user characteristic information (the UE refers to the user equipment and an AMF, a NSSF, a UDM, and a new AMF may indicate network function instances included in the communication apparatus (paras. 0122, 0123, fig. 5); and 
determining, by the first network device based on the second indication information, that the first terminal has the user characteristic information (the AMF with the accepted NSSAI) (paras. 0124-0127).  
	Regarding claims 8, 18, Lee discloses wherein the subscription data comprises subscribed NSSAI of the first terminal (paras. 0123, 0125), and the second indication information is tag information in S-NSSAI comprised in the subscribed NSSAI of the first terminal (paras. 0113, 0123).

Allowable Subject Matter
Claims 4-6, 9, 10, 14-16, 19, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.